Citation Nr: 0843065	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-38 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
pension benefits in the amount of $23,412.00, to include the 
preliminary issue of the validity of the debt.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1974 to September 
1974.
        
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).   


FINDINGS OF FACT

The evidence of record does not establish that the veteran 
met the definition of a fugitive felon during the period from 
February 1, 2002, to December 16, 2004 as the evidence does 
not adequately establish that he was engaged in the 
intentional act of fleeing from prosecution or custody or 
confinement after conviction for an offense which is a 
felony, or violating a condition of probation or parole 
imposed for commission of a felony.   


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his disability pension was not proper. 38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.666(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.

Propriety of Termination of Benefits - Analysis

The veteran contends that the termination of his pension 
benefits was improper because he did not meet the definition 
of a "fugitive felon" from February 1, 2002, and December 16, 
2004.  The veteran specifically asserts that he was homeless 
and was unaware of the existence of warrant for his arrest 
until he was notified by VA.

A veteran eligible for pension benefits may not be paid such 
benefit for any period during which he is a fugitive felon.  
The term "fugitive felon" means a person who is a fugitive by 
reason of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law. 38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.666(e).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.  In 
addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture. 
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.' Id.  The SSA's fugitive 
felon provision is essentially identical to the VA provision 
cited above. 42 U.S.C.A. § 1382(e)(4)(A).

In considering this appeal, the Board has considered the full 
history of the veteran's claim for pension benefits.  The 
veteran submitted a claim for Compensation or Pension in 
January 2002.  At that time, his mailing address was in 
Miami, Florida.  He indicated that he was disabled due to a 
mental condition.  The RO subsequently obtained VA treatment 
records dated in 2001 which reflected both substance abuse 
and psychiatric impairment.  It was noted in a treatment 
record dated in December 2001, that the veteran reported that 
he was homeless and had been for over 10 years.  It was also 
stated that he had been in jail recently and was on 
probation, but no details were noted.  In a VA psychiatric 
record dated in January 2002, it was noted that the veteran 
had been in jail from October to December 2001.  
Subsequently, in a decision of May 2002, the RO granted 
nonservice-connected pension effective from January 8, 2002.  

A VA Fugitive Felon Program printout indicates that it was 
determined that a warrant existed dated October 21, 1998.  
The warrant agency was the North Carolina Department of 
Corrections.  It was indicated that the offense was 
obstructing justice.  

Also of record is a VA/SSA computer match report which 
indicates that the veteran was a prisoner in the Metro-Dade 
county prison in February 2001.  No particular offense was 
noted.  A subsequent report of contact reflects that the RO 
telephoned an officer in a records department, and determined 
that the veteran had been committed to the facility on 
February 16, 2001, with a release date of March 21, 2001.  A 
portion of the form for noting whether the offense for which 
he had been committed was a felony or a misdemeanor was left 
blank.  

In a letter dated in April 2004, the veteran was advised that 
the VA had been advised by law enforcement authorities that 
he had been identified as a fugitive felon because he was the 
subject of an outstanding warrant from the North Carolina 
Department of Corrections dated October 21, 1998.  He was 
advised in the same letter that VA was proposing stopping his 
pension award.  He was further advised that he should contact 
the law enforcement agency shown above to determine what must 
be done to clear the warrant, and that he send official 
documentation that the warrant was cleared to the VA once 
that was accomplished.  In a letter dated in July 2004, the 
veteran was advised that he had been identified as a fugitive 
felon, and this prohibits VA payments to him.  In July 2004, 
the RO notified that the veteran that he had been overpaid 
$23,412.  

The veteran subsequently wrote to the RO in January 2005.  He 
stated that he had not even known that a warrant had been 
outstanding for seven years as he had been homeless and out 
of control.  The veteran also submitted a documented titled 
Order on Violation of Probation or On Motion to Modify dated 
in December 2004.  The order reflects that the veteran had 
previously been placed on probation pursuant to an order 
suspending a sentence dated in May 1998.  The specific charge 
was not listed.  The December 2004 order further stated that 
the defendant admitted or the court was reasonably satisfied 
that the veteran had been in violation of a notice of hearing 
dated October 1998.  The Court in December 2004 issued an 
order terminating the defendant's probation.  A second Court 
order also dated in December 2004 terminates probation which 
had been imposed pursuant to an order of judgment suspending 
sentence in April 1998.  Again, no specific crime was 
specified.  

The veteran's pension was subsequently reinstated effective 
from the date of the Court order in December 2004.  

The Board notes that a fugitive felon that is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws under 
the place from which the person flees.   Thus, without 
evidence showing that the veteran had notice of the existing 
indictment and arrest warrant, there can be no finding that 
the veteran engaged in the intentional act of "fleeing from 
prosecution."

In addition, with respect to whether the veteran may be 
considered to be a fugitive felon due to a parole violation 
in October 1998, the Board notes that the record does not 
adequately establish whether such parole had been established 
for a felony as opposed to a misdemeanor.  The only 
particular offense noted in the claims file is one of 
obstructing justice.  The Board notes that such an offense 
may be either a misdemeanor or a felony.  See Chapter 14, 
Article 30 of North Carolina General Statutes.  Thus, 
conviction of a felony is not adequately demonstrated.  

As the veteran is not shown to have been a fugitive felon 
from February 1, 2002, to December 16, 2004, the termination 
of his pension payments for that period of time was not 
warranted.


ORDER

Termination of the veteran's disability pension benefits from 
February 1, 2002, and December 16, 2004 due to fugitive felon 
status was not proper; the veteran's appeal is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


